Title: To James Madison from Sylvanus Bourne, 10 July 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


10 July 1801, Amsterdam. Has unofficial letters from Paris stating that exchange of ratifications had not taken place but was expected shortly. Reports affairs of Egypt uncertain. Portugal has come to terms with Spain, but final action depends on Napoleon’s assent; problems also exist in relations between pope and Napoleon. Although British settlement with North Sea powers is in progress, Prussia has not agreed to evacuate Hanover. Ganteaume’s squadron reported to be in Sicily. Reports great preparations in all French ports for important expedition, but considers it political maneuver to affect existing negotiations between France and Great Britain. Postscript tells of enclosure—the latest newspaper with an estimate of British revenue and expenditures.
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 3 pp.; postmarked Philadelphia, 21 Sept.; docketed by Wagner as received 24 Sept.



   
   A full transcription of this document has been added to the digital edition.

